Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-7, 12-14, and 18-22 are allowed. 
DeMersseman (US 2018/0175491, hereinafter Demersseman) and Mleczko (US 2019/0124243, hereinafter Mleczko) are the most relevant prior art of record but fail to anticipate or render obvious the following limitations as claimed.
Re claim 1, the combination of Demersseman and Mleczko fails to teach or suggest “…  a plurality of non-conducting layers disposed between the plurality of conducting layers, wherein the plurality of non-conducting layers insulate the plurality of conducting layers; and a plurality of heat conducting channels disposed underneath the image sensor, the image sensor processor, and the serializer, the plurality of heat conducting channels being coupled to a conducting layer of the plurality of conducting layers, and wherein the conducting layer is insulated from other conducting layers of the plurality of conducting layers 2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 1.
Independent claims 21 and 22 are allowed for similar reasons as claim 1.
Dependent claims 2-7, 12-14, and 18-20 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Demersseman and Mleczko are the most relevant prior art of record but fail to anticipate or render obvious the aforementioned limitations as claimed.
Demersseman discloses, a sensor device comprising: a housing (500); and a printed circuit board (516) encased by the housing (fig 25), wherein the printed circuit board comprises: an image sensor (524) that captures image data; an image sensor processor (600) that processes the image data (par [0066]); and a serializer (526) that converts one or more data channels associated with the image data into a single data channel (pars [0065] and [0071]). 
Mleczko discloses one or more exposed surfaces (holes) that transfer heat generated by the image sensor, the image sensor processor, and the serializer to the housing (par [0013], fig 2).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696